COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-18-00400-CV
 Style:                  Phillip Paul Bryant and James Scarborough v. Annise D. Parker and The
                         City of Houston
 Date motion filed*:     October 2, 2018
 Type of motion:         Unopposed First Motion for Extension of Time to File Appellant’s
                         Brief
 Party filing motion:    Appellant Bryant’s new counsel Rogelio Garcia
 Document to be filed:   Appellant Bryant’s brief; Rogelio Garcia’s notice of appearance

Is appeal accelerated?     Yes (TEX. ELEC. CODE ANN. § 231.009).

 If motion to extend time:
        Original due date:                 August 8, 2018
        Number of extensions granted:          0       Current Due Date: August 8, 2018
        Date Requested:                    November 19, 2018 (103 days from original deadline)

Ordered that motion is:
       Granted, in part:
             If document is to be filed, document due: November 2, 2018.
                   No further extensions of time will be granted absent extraordinary
                    circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _Appellant Bryant’s extension request is granted, in part, until November 2,
     2018, because this is an accelerated case, but counsel is warned that no further extensions
     will be granted absent extraordinary circumstances._ If new counsel Garcia, who has
     been added as additional counsel, seeks to be designated as new lead counsel, both new
     counsel and either appellant Bryant or the former lead counsel, Eric B. Dick, must sign the
     notice. See TEX. R. APP. P. 6.1(c), 6.2.__________________________________________

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually          Acting for the Court
Date: October 9, 2018